Title: John Adams to Thomas Boylston Adams, 2 June 1797
From: Adams, John
To: Adams, Thomas Boylston


        
          My dear Sir
          Philadelphia June 2d 1797—
        
        Your Brother is appointed to Berlin, but you I presume will soon return to America; perhaps you may be upon your passage, and this Letter may not reach you, before You Sail
        I long to see you, but yet I am Very sensible it must be a cruel separation to your Brother— Who he can obtain for a Secretary I know not.
        The family is all here, and are as happy as the absence of all our Children, and the critical situation of public affairs will permit—
        The Intelligence we obtain from the Fratrum dulce par, continues to be the most ample, copious and systematic of any that is sent us
        Mr: Quincy has favored us with the perusal of your Letter in February, which does you great honor; there is a delicacy in the Stile which is much admired—
        I have selected Two Characters as respectable as I could find, and as impartial as any in the Union, and United them with Mr: Pinkney, to make one trial more at accomodation with France, which I heartily desire; whether they will be received or not, time must discover; If they are not the French will never have another overture in my time; There are no abler men, than Dana and Marshall.
        I think upon the whole it will be more for your advantage, to come home, and become acquainted with all the principal

characters; Live and ride with me, be my Secretary when you can or will, and keep your office, and attend the courts; it will certainly be most for my comfort, and that of your Mother; But I dont mean to controul you—
        I am with a tender affection / your Father
        
          John Adams
        
      